Citation Nr: 1034817	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression, to include 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1995 to May 1999. 

This matter originally camebefore the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 2003 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
currently sought on appeal.  (The Veteran's claims folder was 
subsequently transferred to the jurisdiction of the RO in Waco, 
Texas.)

In May 2009, the Board returned the case for further evidentiary 
development.  The case was subsequently returned to the Board for 
further appellate review.  


REMAND

A preliminary review of the record upon its return to the Board 
discloses that the development requested by the Board was not 
completely accomplished. In this regard, where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In the previous Board remand, the RO/AMC was requested to ensure 
that the Veteran has been provided appropriate notice with 
respect to her secondary service connection claim; to request 
service treatment records pertaining to the Veteran, specifically 
mental health clinic treatment records; to prepare a report 
detailing the nature of any stressors established by the record, 
or to confirm that no stressors can be verified; and to provide 
the Veteran with an appropriate VA psychiatric evaluation.  

The RO/AMC did provide the Veteran with appropriate notice of the 
evidence necessary to show entitlement to service connection on a 
secondary basis in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and scheduled her for a psychiatric 
examination for which she failed to appear.  However, a review of 
the record shows no indication that the RO/AMC made any attempt 
to gather service treatment records pertinent to any mental 
health treatment the Veteran may have received, nor did the 
RO/AMC prepare the requested report detailing the nature of any 
verified stressors or confirming that no stressors can be 
verified.  As such, a remand is required to correct this 
deficiency.  Stegall, supra.

Moreover, in correspondence received by the Board in August 2010, 
the Veteran wrote that she had missed her scheduled VA 
examination because of traffic and a need to take care of her 
sick children.  She further indicated that she had attempted to 
reschedule her examination with RO staff, but was unable to reach 
anyone on the telephone.  Subsequent letters to the RO apparently 
went unanswered.

Regulations provide that veterans have an obligation to report 
for VA examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, an increased rating 
claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke 
v. Gober, 10 Vet. App. 396 (1997).  On review, the Board finds 
that the Veteran has shown good cause for her failure to report 
for her scheduled VA examination.  Upon remand, the veteran 
should be rescheduled for a VA examination in order to determine 
the nature and etiology of her claimed psychiatric disorders.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, the case is being returned to the 
RO via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on her part 
is required.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate agency, to include the 
service department, and request that any 
mental health evaluations of the Veteran be 
provided for association with the claims 
folder.  If no additional mental health 
evaluations can be located, a negative 
response should be obtained.

2.  After the aforementioned development 
has been completed, the RO/AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no stressor 
has been established, the RO/AMC should so 
state in its report.  This report is to be 
included with the claims folder.

3.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders that may be present.  All 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to whether any currently 
diagnosed psychiatric disorder is related 
to the any psychiatric symptomatology shown 
in service medical records.

Regarding the claim for PTSD, the RO/AMC 
must provide the examiner with a summary of 
any stressor(s) established by the record, 
and the examiner should be instructed that 
only those events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  

The examiner is requested to review all 
records associated with the claims file, 
including the VA outpatient treatment 
records, and following this review and the 
examination indicate whether the Veteran 
has PTSD.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found established by the 
RO/AMC.  

In addition, the examiner should also offer 
an opinion as to the date of onset of the 
Veteran's diagnosed depression and comment 
on whether the evidence clinically 
demonstrates that it was present during 
service and/or is related to her service-
connected disabilities.  If the Veteran 
does not have a psychiatric disorder that 
is caused by her service connected 
disabilities, the examiner should comment 
on whether any diagnosed psychiatric 
disorder is chronically worsened by the 
service connected disabilities.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative the claims file must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, the 
Veteran and her representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
